SHAW, Justice
(dissenting).
I respectfully dissent. Justice Mur-dock’s critique of the main opinion’s statutory-construction analysis is, in my view, compelling, and, I believe, disproves a holding that Ala.Code 1975, § ll-40-10(a), allows a municipality to establish its population via only the federal decennial census or a municipal census conducted pursuant to Ala.Code 1975, § 11-47-90 et seq. *669Therefore, I would reverse the trial court’s judgment and remand the case for further proceedings that include a determination of Pike Road’s population for purposes of § ll-40-10(a).